Citation Nr: 1740180	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-30 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety disorder.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for hypertension, including as due to anxiety disorder or obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, in pertinent part, the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety disorder (which was characterized as separate service connection claims for depression and for anxiety disorder), obstructive sleep apnea, and for hypertension, including as due to anxiety disorder or obstructive sleep apnea.  The Veteran disagreed with this decision in August 2009.  He perfected a timely appeal in November 2012.  A videoconference Board hearing was held in November 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In January 2015 and in February 2016, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its January 2015 remand, the Board directed the AOJ to attempt to obtain updated treatment records and service personnel records for the Veteran.  The identified records subsequently were associated with the claims file.  In the February 2016 remand, the Board directed that the AOJ schedule the Veteran for appropriate examinations to determine the nature and etiology of his claimed disabilities.  As is explained below in greater detail, the Veteran, without good cause, failed to report for these examinations when they were scheduled in June 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran failed to report for multiple VA examinations scheduled in June 2016 without good cause.

2.  The record evidence does not indicate that the Veteran's current acquired psychiatric disability other than PTSD, obstructive sleep apnea, or hypertension is related to active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability other than PTSD, to include depression and anxiety disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2016).

2.  Obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2016).

3.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board notes in this regard that the Veteran failed to report for multiple VA examinations when they were scheduled in June 2016 without good cause.  Neither the Veteran nor his service representative has provided any explanation as to why he failed to report for these examinations.  As the AOJ noted in the September 2016 Supplemental Statement of the Case, evidence which was to be obtained at these examinations regarding the nature and etiology of the Veteran's current acquired psychiatric disability, obstructive sleep apnea, or hypertension could not be obtained.  In this regard, the Board notes that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Because the Veteran failed to report for VA examinations in June 2016 without good cause, another examination is not required and his service connection claims for an acquired psychiatric disability other than PTSD, obstructive sleep apnea, and for hypertension will be adjudicated on the evidence of record.  See also 38 C.F.R. §§ 3.655(a)-(b) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety disorder, obstructive sleep apnea, and for hypertension, including as due to anxiety or obstructive sleep apnea.  The Board notes initially that, because the Veteran failed to report for multiple VA examinations in June 2016 without good cause, all of these claims will be adjudicated on the evidence of record.  See 38 C.F.R. §§ 3.655(a)-(b) (2016). 

The Veteran contends that his current acquired psychiatric disability (which he variously characterized as depression or anxiety), obstructive sleep apnea, and hypertension are all related to active service.  The record evidence does not support his assertions.  It shows instead that, although he currently experiences an acquired psychiatric disability other than PTSD, it is not related to active service or any incident of service.  It also shows that, although he currently experiences disability due to obstructive sleep apnea and hypertension, there is no indication that either of these current disabilities are related to active service or any incident of service.  For example, the Veteran's service treatment records show no complaints of or treatment for any acquired psychiatric disability, obstructive sleep apnea, or hypertension at any time during active service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In light of these legal concepts, additional information was sought from the Veteran by VA.  

The post-service evidence also does not support granting service connection for an acquired psychiatric disability, obstructive sleep apnea, or hypertension.  It shows instead that, although the Veteran currently has an acquired psychiatric disability, obstructive sleep apnea, and hypertension, none of these disabilities are related to active service or any incident of service.  For example, the Veteran's post-service VA and private treatment records show ongoing complaints of and treatment for an acquired psychiatric disability other than PTSD (variously diagnosed as depressive disorder, not otherwise specified), obstructive sleep apnea, and hypertension since his service separation.  Following VA mental disorders examination in February 2011, the Veteran was diagnosed with a depressive disorder, not otherwise specified.  

Following VA mental disorders Disability Benefits Questionnaire (DBQ) in May 2012, the Veteran again was diagnosed as having depressive disorder, not otherwise specified.  The VA examiner stated that the Veteran's reported in-service symptoms of depression in approximately 1993 appeared to have been situational and was resolved by the time of his service discharge in 1995.  This examiner next stated that the Veteran's reported depressive symptoms had not been chronic since his 1993 episode.  "The symptoms have not been severe enough to impair social and occupational functioning for a sustained period of time and appear to be responses to life stressors."  Thus, the VA examiner concluded that the Veteran's current depressive disorder, not otherwise specified, was not related to active service.

Following VA hypertension DBQ examination in May 2012, the Veteran was diagnosed with hypertension.  Similarly, following VA sleep apnea DBQ in May 2012, the Veteran also was diagnosed with obstructive sleep apnea.  In medical opinions offered following both of these VA DBQ examinations, the VA examiner who conducted them stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner opined that it was less likely than not that either the Veteran's current hypertension or his current obstructive sleep apnea was related to active service.  With respect to hypertension, the rationale was that, although the Veteran's blood pressure went up when he was in pain, there was no indication that he had consistent elevated blood pressure.  With respect to obstructive sleep apnea, the rationale was that, although the Veteran contended that he initially experienced this disability during active service, there was no record of a sleep study being conducted during service.  The rationale also was that the Veteran initially had a sleep study done in 2007, more than a decade after being separated from service, when he was diagnosed as having severe obstructive sleep apnea.

In a September 2012 addendum, the VA examiner who saw the Veteran in January 2012 reiterated her prior opinion that it was less likely than not that the Veteran's current acquired psychiatric disability other than PTSD was related to his reported in-service episode of depression.

The record evidence demonstrates that the Veteran has complained of and been treated for an acquired psychiatric disability, obstructive sleep apnea, and for hypertension since his service separation.  There is no indication that any of these current disabilities is related to active service or any incident of service.  The May 2012 VA mental disorders examiner opined that it was less likely than not that the Veteran's current acquired psychiatric disability (which was diagnosed as depressive disorder, not otherwise specified) was related to active service.  Similarly, the May 2012 VA hypertension examiner opined that it was less likely than not that the Veteran's hypertension was related to active service.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board also acknowledges that, in finding the lack of evidence documenting in-service complaints of and treatment for obstructive sleep apnea to be persuasive, the opinion rationale provided following the Veteran's VA obstructive sleep apnea DBQ in May 2012 appears to violate the Court's holdings in Buchanan and Barr.   See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  As noted elsewhere, because the Veteran has failed to report for multiple VA examinations scheduled in order to determine the nature and etiology of each of these disabilities, evidence and information which could have been obtained at these examinations could not be obtained.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for an acquired psychiatric disability, obstructive sleep apnea, or for hypertension.  In summary, the Board finds that service connection for an acquired psychiatric disability, obstructive sleep apnea, and for hypertension is not warranted.

The Board finally finds that service connection for hypertension is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges that hypertension is considered a chronic disease for VA adjudication purposes.  Id.  The record evidence does not show that the Veteran experienced hypertension during active service or within the first post-service year (i.e., by May 1996) such that service connection is warranted for this disability on a presumptive basis.  Id.  Thus, the Board finds that service connection for hypertension is not warranted.

ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety disorder, is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for hypertension, including as due to anxiety disorder or obstructive sleep apnea, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


